PER CURIAM.
The former wife, Yulia Forest-Kohl, appeals the final judgment of dissolution, contending, among other things, that the trial court erred in failing to designate her credit card and student loan debt as either marital or non-marital liabilities and allocate them accordingly in the final distribution of marital assets and liabilities. The former wife presented evidence that she accumulated both credit card debt and a student loan during the marriage. However, the court did not address these liabilities in its final judgment. A court commits reversible error when it fails to classify a contested liability as either marital or non-marital. Preudhomme v. Bailey, 82 So.3d 138, 141 (Fla. 4th DCA 2012); § 61.075(3)(a), (b), Fla. Stat. (2008). We reverse and remand for the court to make the necessary statutory findings.1 We affirm all other aspects of the final judgment.

Affirmed in part, Reversed in part, and Remanded for fatrther proceedings.

TAYLOR, CIKLIN and GERBER, JJ„ concur.

. We address this issue despite the former wife's failure to bring it to the trial court's attention in a motion for rehearing. See Mon dello v. Torres, 47 So.3d 389, 400 n. 3 (Fla. 4th DCA 2010) (citing Dorsett v. Dorsett, 902 So.2d 947, 950 n. 3 (Fla. 4th DCA 2005)).